To compel the dismissal of an appeal from the Probate Court.
Granted January 20, 1892, without costs.
Relator prayed the Probate Court that Annis Campbell be cited in under the provisions of Howell’s, Sec. 5876. On the day set for hearing Annis Campbell appeared by attorney. Counsel were heard as to the method of conducting the examination; the court fixed a day, and ordered that the examination be had upon oral interrogatories before a stenographer, but that the questions and answers be written out, signed by said Annis Campbell, and fijed in the court. Notice of appeal was then given, which was allowed by the Probate Court. Relator moved, in the circuit, to dismiss the appeal upon the grounds that it did not lie, but respondent refused to dismiss.
Held, that the order was not appealable.
Respondent’s counsel cited, Arnold vs. Sabin, 4 Cush., 46; Martin vs. Clapp, 99 Mass., 470; Holbrook vs. Cook, 5 M., 229; Perrin vs. Circuit Judge, 49 M., 345; Perrin vs. Lepper, 77 M., 489; Showers vs. Morrill, 41 M., 700; Wisner vs. Mabley’s Estate, 74 M., 143; Mowers’ Appeal, 48 M., 451; 2 Woerner’s Law of Admrs., 1198.